Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 1 of 11 PageID #: 2488



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  JASON LEE VAN DYKE                      §
      Plaintiff                           §
                                          §
  v.                                      §           Case No. 4:18cv247
                                          §
  THOMAS CHRISTOPHER RETZLAFF §
  a/k/a Dean Anderson d/b/a BV Files, Via §
  View Files L.L.C., and ViaView Files    §
        Defendant                         §

   PLAINTIFF’S EMERGENCY MOTION FOR PRELIMINARY INJUNCTION AND
                  MEMORANDUM OF LAW IN SUPPORT

       Plaintiff, Jason Lee Van Dyke, asks that this Court grant a preliminary injunction

  against Defendant.

                                    I.    INTRODUCTION

  1.   Plaintiff is Jason Lee Van Dyke (“Plaintiff”). Defendant is Thomas Christopher

       Retzlaff (“Retzlaff”).

  2.   This case arose from ongoing harassment of Plaintiff and interference with his

       employment by Retzlaff. The harassment has been ongoing for at least fourteen

       months and, in that time, Retzlaff's acts have caused Plaintiff to lose his full time

       employment on three separate occasions, and ultimately has caused him to completely

       lose his career. Plaintiff is presently unemployed and unemployable.

  3.   Retzlaff has also caused Plaintiff’s rights under the constitution to be prejudiced and is

       threatening to continue this behavior. This ends now.

                                           II.   FACTS

                          (Use of Plaintiff’s Social Security Number)

  4.   Retzlaff is in possession of Plaintiff’s social security number and has previously used it



EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                         Page 1 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 2 of 11 PageID #: 2489



       illegally in violation of Tex. Penal Code § 32.51.

  5.   The first time Plaintiff’s social security number appeared on Retzlaff’s blog was in the

       comment section in posts by a user utilizing the handle “The Mad Doxer” on April 2,

       2018. A screenshot of the comment (redacted) is attached hereto as Exhibit “A” and

       incorporated by reference herein.

  6.   The same user posted this information again on April 6, 2018. A copy of that comment

       (redacted) is attached hereto as Exhibit “B” and incorporated by reference herein.

  7.   Plaintiff was unable to prove that Retzlaff and “The Mad Doxer” were one and the

       same person until he was able to procure copies of several e-mails that Retzlaff has sent

       to law enforcement officials in his area and to members of the media (Plaintiff was able

       to obtain them through the discovery process in state bar disciplinary proceedings).

       Attached hereto as Exhibit “C” is an email from Retzlaff to law enforcement officials,

       state bar officials, and member of the media which clearly contains Plaintiff’s name,

       date of birth, Texas driver’s license number, social security number, date of birth, and

       address. It demonstrates that Retzlaff has Plaintiff’s personal identifying information in

       his possession when the e-mails were sent on May 22, 2018.

  8.   A day after this e-mail was sent, on May 23, 2018, a user by the name of “A Vexatious

       Litigant” not only posted Plaintiff’s personal information in the comments section of

       Retzlaff’s blog – but posted it in exactly the same order that Retzlaff sent it in his e-

       mail. A copy of this comment (redacted) is attached hereto as Exhibit “D” and

       incorporated by reference herein. This Court can take judicial notice of Retzlaff’s status

       as a vexatious litigant in Texas. If Retzlaff wishes this Court to believe he has nothing

       to do with the BV Files blog or the dissemination of Plaintiff’s private information,



EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                          Page 2 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 3 of 11 PageID #: 2490



       then one of two things must be true: either Retzlaff expects this Court to believe that he

       has been the victim of truly remarkable coincidence, or he believes that this Court is

       incredibly stupid.

  9.   Plaintiff’s personal information was posted again in the comments section of Retzlaff’s

       blog on June 22, 2019. A copy of the comment (redacted) is attached hereto as Exhibit

       “E” and incorporated by reference herein.

  10. Retzlaff is clearly in possession of Plaintiff’s legally protected personal identifying

       information. He has feloniously used it for the purpose of harassing and stalking

       Plaintiff in the past and he is likely to continue doing so in the future.

                                   (Ex Parte Communications)

  11. Retzlaff has attempted unlawful ex parte communications in the following matters

       involving Plaintiff

                       (a)     State v. Van Dyke                  -     Exhibit “F”
                               (ex parte communication to Judge Coby Waddill)


                       (b)     CFLD v. Van Dyke                    -     Exhibit “G”
                               (ex parte communication to presiding member Rick Hagen)

                       (c)     People v. Van Dyke                 -      Exhibit “H”
                               (ex parte communication to Judge William Lucero)

                       (d)     Van Dyke v. Momot                  -      Exhibit “I”
                               (ex parte communication to Judge Robert Ramirez)

       For the sake of brevity, the attachments sent by Retzlaff in these documents have been

       omitted from Plaintiff’s exhibits.

  12. In just the past few days, Retzlaff (through his blog) has made threats to have similar

       unlawful ex parte communications with Judge Dennise Garcia of the 303rd District

       Court in and for Dallas County, Texas – who has been appointed to hear the most



EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                         Page 3 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 4 of 11 PageID #: 2491



       recent bogus disciplinary charges that Retzlaff has procured against Plaintiff. A

       screenshot of these threats from Retzlaff’s blog is attached hereto as Exhibit “J” and

       incorporated by reference herein.

  13. Plaintiff is presently investigating improper communications between Retzlaff and the

       Denton County District Attorney, the Oak Point Police Department, and Denton

       County Community Supervision and Corrections. However, Retzlaff has attempted ex

       parte communications with judges in cases involving Plaintiff before, has made such an

       attempt as recently as one week ago, and has now threatened to do so again with Judge

       Garcia. Retzlaff’s conduct is a clear and present danger to Plaintiff’s due process rights.

                                        (Improper Filings)

  14. Despite the order of the Bexar County Court at Law No. 3 prohibiting Retzlaff from

       engaging in such behavior, Retzlaff has also taken it upon himself to enter appearances

       in cases where Plaintiff is a party or where has was previously representing clients for

       the purpose of filing documents or making objections. The following are several

       example of this behavior:

                      (a)     RKW Special LLC v. NVCS Lines Inc.              -       Exhibit “K”
                      (b)     RKW Special LLC v. Bella Steel LLC              -       Exhibit “L”
                      (c)     Freedom Missionary Baptist Church v.
                              McDonald, et. al.                               -       Exhibit “M”
                      (d)     State v. Van Dyke                               -       Exhibit “N”

       There is a clear and present danger that Retzlaff will continue filing documents of this

       nature in cases involving Plaintiff and that his doing so will prejudice Plaintiff’s due

       process rights. In short, simply prohibiting Retzlaff from engaging in ex parte

       communications with judges is not enough; Retzlaff must be prohibited from making

       any filings in cases where Plaintiff has represented a client, is representing a client, or



EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                          Page 4 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 5 of 11 PageID #: 2492



       is a party unless it is a case where Retzlaff himself is also a party named in the style of

       the case.

                                       (Improper Threats)

  15. As part of his successful campaign to destroy Plaintiff’s legal career, Defendant

       routinely sent communications such as that sent to Plaintiff former client, Gavin

       McInnes, and attached hereto as Exhibit “O” and incorporated by reference herein.

  16. Plaintiff is presently in the process of collecting as much documentation as possible

       concerning Retzlaff’s ongoing stalking behavior because he intends to hand such

       documentation over to federal law enforcement, as well as local authorities in the State

       of Arizona. On or around December 14, 2018, Retzlaff wrongfully procured Plaintiff’s

       arrest, without probable cause, for the third-degree felony offense of obstruction and

       retaliation. The case has since been no-billed by a grand jury. Plaintiff learned that,

       while he was on bond, Retzlaff made threatening communications to Edyie’s Bail

       Bonds. These documents are attached hereto as Exhibit “P” and incorporated by

       reference herein.

  17. Retzlaff has also recently obtained a list of several of Plaintiff’s friends or former

       business associates and made threats against them on his blog. A screenshot is attached

       hereto as Exhibit “Q”

                             (Additional Harassment and Stalking)

  18. Retzlaff has contacted Plaintiff’s employers directly for the purpose of having him fired

       in the past and he is likely to do so in the future. See ECF 113, ¶ 5.9 – 5.13, 5.25, and

       5.31.

  19. Despite repeated requests by Plaintiff for Retzlaff to cease and desist having any




EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                         Page 5 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 6 of 11 PageID #: 2493



       contact with him except through his attorney, Retzlaff has continued to send harassing

       correspondence to Plaintiff on at least a semi-regular basis. See ECF 113, ¶ 5.23.

  20. Retzlaff has harassed members of Plaintiff’s immediate family by posting their

       photographs, contact information, and maps to their homes. He is likely to continue

       doing so in the future. See ECF 113, ¶ 5.24.

                                     (Grounds for Motion)

  21. Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiff seeks to enjoin

       and restrain Defendant, his agents, and his representative from continuing to harass him

       during the pendency of this lawsuit. Defendant's arguments thus far have been that he

       has a First Amendment right to harass Plaintiff as much as he wants. This is nonsense.

       Defendant is a felon, a vexatious litigant, and is obviously a sociopath. Furthermore,

       during the time he has represented Defendant, Mr. Dorrell has proven absolutely

       derelict in controlling his client’s outrageous and unlawful behavior.

  22. Plaintiff attaches as Exhibit “R” his own affidavit in support of this motion.

                                       III. ARGUMENT

  23. Plaintiff seeks to enjoin Defendant, together with his agents, representatives, and all

       other persons associated with Defendant, from the following activities:

               (a)    From having any contact, of any nature, type, or description, through any

                      type of communications medium, with Plaintiff except that which may be

                      expressly permitted by the orders of this Court, any other court, or the

                      applicable rules of practice or procedure;




EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                       Page 6 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 7 of 11 PageID #: 2494



              (b)    From having any contact, of any nature, type, or description, through any

                     type of communications medium, with any member of Plaintiff's family

                     including, but not limited to, Plaintiff's mother and father;

              (c)    From having any contact concerning Plaintiff, of any nature, type, or

                     description, through any type of communications medium, with any

                     person or entity that is, or was previously, an employer or client of

                     Plaintiff or an employer of any member of Plaintiff's family, including

                     independent contractor relationships.

              (d)    From having contact relating or pertaining to Plaintiff with any business

                     patronized by Plaintiff, or patronized by any member of Plaintiff’s family.

              (e)    From having any contact concerning Plaintiff with any judicial officer or

                     similar authority in any case where Plaintiff is a party, is acting as an

                     attorney, or was acting as an attorney, except for cases where Retzlaff

                     himself is named as a party in the style of the case, or while providing

                     testimony pursuant to a subpoena, discovery request, or similar legal

                     process;

              (f)    From filing any documents in any case where Plaintiff is a party, has

                     represented a client, or is representing a client, except for cases where

                     Retzlaff himself is named as a party in the style of the case, where Retzlaff

                     obtains written permission from the judge to make such filings, or where

                     such a filing is incidental to Retzlaff’s compliance with a subpoena,

                     discovery request, or similar legal process.

              (g)    From possessing, using, or distributing any protected personal information




EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                          Page 7 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 8 of 11 PageID #: 2495



                       of Plaintiff including, but not limited to, any information protected by Tex.

                       Penal Code § 32.51.

24.    Although Plaintiff’s lawsuit seeks an injunction from the filing of further disciplinary

       proceedings against Plaintiff by Retzlaff, Plaintiff does not seek temporary injunctive

       relief for that behavior at this time due to the likelihood that said portion of Plaintiff’s

       lawsuit will become moot within the next six to nine months.

25.    There is a substantial likelihood that Plaintiff will prevail on the merits of his case against

       the Defendant. This court clearly has personal jurisdiction over Defendant. His motion

       to dismiss under the Texas Citizens Participation Act has been denied and said denial has

       been upheld by the 5th Circuit. With respect to merits of Plaintiff’s claim, there has rarely

       been any defamation case where a Defendant’s liability is more clear. If Defendant’s

       conduct in this case was not tortious, then tortious conduct doesn’t truly exist.

26.    If the Court does not grant a preliminary injunction, Plaintiff will suffer imminent and

       irreparable harm. First and foremost, there is a substantial likelihood that Retzlaff will

       indeed contact Judge Dennise Garcia, attempt ex parte communications with here, and

       engage in other wrongful activity designed to deny Plaintiff his due process rights in the

       latest bogus grievance proceeding. He is also likely to continue such behavior in other

       cases involving Plaintiff. Plaintiff’s due process rights demand, at the very least, a

       temporary injunction for the purpose of protecting Plaintiff’s due process rights from

       Retzlaff.

27.    Retzlaff has contacted Plaintiff’s employers, as well as his law clients, in the past for the

       purpose of causing Plaintiff to be fired and he is likely to continue to do so in the future.

       Regardless of whether it relates to contractual employment, at-will employment, or an



EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                           Page 8 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 9 of 11 PageID #: 2496



       independent contractor relationship, this type of behavior is not protected by the First

       Amendment. Plaintiff has a right to earn a living without having his ability to do so

       constantly come under attack by a madman.

28.    Retzlaff has continued to harass Plaintiff and members of his family. Since Mr. Dorrell is

       unable to control his client, Plaintiff suggests that the time has come for this Court to do

       the job for him – and prohibit Retzlaff from having any further contact with Plaintiff or

       members of Plaintiff’s family. Retzlaff also has possession of Plaintiff’s legally protected

       financial information. The danger of a sociopath like Retzlaff being permitted to retain

       this information cannot be overstated.

29.    Plaintiff has no adequate remedy at law. Defendant has made it clear by his words and

       conduct that he has no intention of leaving Plaintiff alone. He has made it clear that it is

       his intent to destroy Plaintiff’s ability to earn an income. He has interfered with

       Plaintiff’s fundamental due process rights in the past and there is an imminent threat that

       he will do so with respect to Judge Garcia. Plaintiff's efforts to confer with Mr. Dorrell

       concerning his client’s outrageous and illegal behavior have failed.

30.    As a more practical matter, this is a case where the word “hate” does not even begin to

       describe how the parties feel about each other. There is no chance of settlement or a non-

       judicial resolution of this dispute. Defendant will not stop interfering with Plaintiff’s life.

       Plaintiff will retaliate for said interference for as long as it continues. Aside from

       confining one of the parties to jail pending the outcome of this case, a temporary

       injunction is the only way there can be anything relating to a “cease fire” between these

       parties.




EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                          Page 9 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 10 of 11 PageID #: 2497



 31.    Defendant will not suffer any undue hardship or loss by the issuance of a preliminary

        injunction. Plaintiff is asking only that this Court compel Defendant to so certain things

        that ordinary people who aren't sociopaths do without being ordered: (1) stop harassing

        Plaintiff and his family; (2) stop trying to get Plaintiff fired from his job; (3) stop sticking

        his nose into legal matters where he is not a party and in which he has no legitimate

        interest; and (4) leave Plaintiff’s legally protected financial information alone. None of

        these things are protected by the First Amendment or any other constitutional right.

 32.    Plaintiff is willing to post bond in an amount the Court deems appropriate. As Plaintiff

        remains unemployed due to Defendant's conduct, and Plaintiff is only asking that the

        Court order Defendant to leave him alone, Plaintiff asks that bond be set no higher than

        $100.00.

 33.    Due to Retzlaff’s most recent threats concerning Judge Garcia, Plaintiff asks the Court to

        set this request for preliminary injunction for hearing at the earliest possible time.

        Plaintiff further requests that a telephonic appearance for the hearing on this preliminary

        injunction be denied and that Defendant and his counsel be ordered to appear in person.

                                          IV.     PRAYER

 34.    Plaintiff prays that this Honorable Court enter an order granting a preliminary injunction

        in this case and prohibiting Defendant from the conduct set forth in paragraph twenty-

        four of this motion.

                                                        Respectfully submitted,

                                                       /s/ Jason Lee Van Dyke
                                                       Jason L. Van Dyke
                                                       PO Box 2618
                                                       Decatur, TX 76234
                                                       P – (940) 305-9242
                                                       Email: jasonleevandyke@gmail.com


 EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                          Page 10 of 11
Case 4:18-cv-00247-ALM Document 114 Filed 01/15/20 Page 11 of 11 PageID #: 2498




                             CERTIFICATE OF CONFERENCE

  I certify that, on multiple occasions prior to 1-15-2020, I e-mailed Jeffrey Dorrell to advise
  that I would be filing the foregoing motion asking the Court to enter an emergency
  preliminary injunction against Thomas Christopher Retzlaff. Mr. Dorrell informed me that
  he was opposed to the motion.

                                                             /s/ Jason Lee Van Dyke
                                                             JASON LEE VAN DYKE


                                 CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was electronically filed on the
 CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
 Dorrell, Attorney for Defendant.

                                                             /s/ Jason Lee Van Dyke
                                                             JASON LEE VAN DYKE




 EMERGENCY MOTION FOR PRELIMINARY INJUNCTION                                      Page 11 of 11
